Citation Nr: 0025448	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based upon a need 
for regular aid and attendance or being housebound.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from January 1943 to 
May 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a November 1996 rating action, 
with which the veteran expressed his disagreement in April 
1997.  A statement of the case was issued in May 1997, and 
the appeal was perfected upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals) in November 
1997.  Thereafter, a supplemental statement of the case was 
issued in December 1997 and, in due course, the claim was 
forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is service connected for a psychiatric 
disorder, rated 100 percent disabling since 1977; and for 
defective hearing, rated noncompensably disabling.  

3.  The veteran's service-connected disabilities do not 
render him unable to care for his daily personal needs 
without assistance from others, unable to protect himself 
from the hazards and dangers of daily living, or 
substantially confined to his dwelling.



CONCLUSION OF LAW

The criteria for an award of special monthly compensation, 
based upon a need for regular aid and attendance or being 
housebound, are not met.  38 U.S.C.A. § 1114 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that we find the veteran's claim 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991), in 
that his claim is plausible under the law.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107.  In this regard, the Board 
notes that evidence includes reports of examination of the 
veteran, and he has not contended that there are additional 
pertinent records that could be obtained.  In these 
circumstances, the Board is satisfied that the duty to assist 
the veteran in the development of his claim has been 
satisfied.  

Under applicable law, special monthly compensation is payable 
where a veteran suffers from service-connected disability 
which renders him permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b) 
(1999).  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity to protect himself from 
the hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
38 C.F.R. § 3.352(a) (1999); see, e.g., Turco v. Brown, 9 
Vet.App. 222 (1996).

In addition, if a veteran has a service-connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of such service-connected 
disability or disabilities is permanently housebound, then 
special monthly compensation may be paid.  For these 
purposes, the requirement of "permanently housebound" will 
be considered to have been met when the veteran is 
substantially confined to his dwelling or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  

Here, the Board would point out that, in order for the 
veteran to prevail in this claim, it is necessary that the 
evidence show that it is a service-connected disability or 
disabilities that have resulted in the veteran being in need 
of regular aid and attendance, or housebound.  See, e.g., 
Prejean v. West, 13 Vet.App. 444 (2000).  In this case, the 
record shows that the veteran is service connected for 
anxiety neurosis and defective hearing.  The anxiety neurosis 
is rated 100 percent disabling, and the veteran's defective 
hearing is rated as zero (0) percent disabling.  

Obviously, by virtue of his service-connected disability 
rating (specifically for anxiety neurosis), the veteran's 
significant impairment due to service-connected disability is 
recognized.  It is also recognized from the evidence that the 
veteran resides in a nursing home, and apparently has since 
1993.  In this regard, the record shows that, in April 1992, 
a private physician prepared a report that showed the veteran 
needed assistance in walking, using the toilet, preparing 
meals, and sitting up.  He considered the veteran unable to 
perform normal activities.  The disability responsible for 
these impairments was diagnosed as a subdural hematoma.  A 
similar report was received from a VA physician later that 
year.  In this document, it was again noted that the veteran 
needed assistance in feeding himself, cleaning himself, using 
the toilet, and traveling.  The diagnoses provided at that 
time were severe chronic obstructive pulmonary disease 
(oxygen dependent), non-obstructive hydrocephalus secondary 
to cerebellar degeneration, and status post cerebellar 
hematoma.  As previously mentioned, none of these 
disabilities is service connected.  

In December 1992, another such record was received from this 
same VA physician.  He again indicated that the veteran was 
unable to walk without assistance, and that the veteran 
required assistance in cutting his food, bathing, and 
transferring from his wheel chair to the commode.  It was 
also noted that the veteran required a companion should he 
travel, as well as oxygen.  In addition, for the first time 
in any of these records, a service-connected disability was 
mentioned.  In this regard, it was noted that the veteran's 
chronic obstructive pulmonary disease was exacerbated by his 
anxiety neurosis, as it was explained that the veteran 
becomes anxious when his oxygen is depleted, or when he 
expends additional energy.  It was also noted that the 
veteran becomes short of breath when anxious.  This physician 
further commented as follows:  

Since additional funds would provide financial 
means for home nursing, [aid and attendance] would 
allow [the veteran] to reside in his own home.  
This would be therapeutic and enhance the quality 
of life of this 69 [year old] man.  

He requires medication daily for his anxiety.  

He is also subject to falls [secondary] to multiple 
reasons and needs assistance in his daily care.  
Requires mobility.  

In July 1993, the veteran underwent an examination for VA 
purposes.  The psychiatric aspect of that examination 
revealed that the veteran denied sleep or appetite 
disturbances, but occasionally heard voices telling him to 
stab someone (which he does not act upon.)  It was also noted 
that the veteran was not currently active in psychiatric 
aftercare, and that he was confined to a wheel chair due to 
chronic obstructive pulmonary disease.  The veteran was 
described as alert and oriented, with good insight and good 
judgment, although he did not remember recent Presidents 
other than Presidents Nixon and Ford, and could reason well 
only in the here and now.  It was considered that he would 
need assistance in managing money due to memory deficits.  
The diagnoses were post-traumatic stress disorder (anxiety 
neurosis by history) and mild senile dementia.  

The veteran also underwent an audiology evaluation.  That 
revealed the presence of bilateral hearing loss for low, and 
mid to high frequencies, with reduced word recognition in the 
left ear.  

The general medical examination of the veteran, conducted at 
that time, revealed that he complained that he was tense all 
of the time, that his stomach was tight, and that he was 
unable to walk well.  Contrary to the report from the 
psychiatric examination, the veteran indicated that he was 
sleeping poorly, due to nightmares.  In any case, it was 
noted that the veteran required oxygen, that his legs gave 
way, that his left arm motion was restricted at the shoulder, 
and that his balance and weightbearing were poor.  In 
addition, the veteran's propulsion was described as 
inadequate.  The diagnoses were general disability, thoracic 
spine degenerative disease, chronic obstructive pulmonary 
disease, and hydrocephalus.  Significantly, neither of the 
veteran's service-connected disabilities was listed as 
causing any of the veteran's impairment.  

In 1997, the RO received a medical statement from a private 
physician, similar to those received in 1992.  This statement 
indicated that the veteran was confined to either bed or a 
wheel chair, that he was unable to use toilet facilities 
unaided, and that he was unable to bathe, prepare food, or 
feed himself unaided.  It was also noted that the veteran was 
unable to leave his residence by walking for any distance, 
and that he need assistance with all activities.  The 
veteran's complete diagnosis was listed as cerebrovascular 
accident, chronic obstructive pulmonary disease, and anxiety 
reaction.  

It is clear from the foregoing that the veteran requires the 
assistance of others to perform the activities of daily 
living, but it is equally clear that the specific 
disabilities for which he is service connected are not 
implicated among the reasons that he needs such assistance.  
Indeed, when the veteran underwent a psychiatric evaluation, 
after having been moved to a nursing home, it was noted that 
he was not receiving any psychiatric treatment, and that he 
had good insight and good judgment.  It was the veteran's 
chronic obstructive pulmonary disease which was noted to have 
confined him to a wheelchair, and his psychiatric impairment 
was in no way shown to have resulted in the inability to 
dress or undress himself, keep himself clean; feed himself; 
attend to the wants of nature; or protect himself from the 
hazards or dangers of his daily environment, or to confine 
him to bed.  

That it was not a service-connected disability that caused 
the veteran to require the assistance of others to care for 
himself is also shown by the general medical examination 
report, which failed to list either of the veteran's service-
connected disabilities among the diagnoses.  Moreover, this 
conclusion is consistent with all the other medical evidence 
of record.  The evidence shows that it was the combination of 
the veteran's chronic obstructive pulmonary disease, non-
obstructive hydrocephalus secondary to cerebellar 
degeneration, and status post cerebellar hematoma, which 
caused the incapacity that necessitated his need for nursing 
home care.  Although the veteran obviously has a disabling 
service-connected psychiatric disorder, the existence of 
which is certainly recognized among his other impairments, it 
is not shown to be responsible, either by itself or in 
combination with the veteran's service-connected hearing 
loss, to have caused the impairment that now requires the 
veteran to have the assistance of others to perform the 
activities of daily living.  In view of that, a basis upon 
which to award special monthly compensation because of a need 
for regular aid and attendance, or by virtue of being 
housebound, has not been presented.  

In reaching this conclusion, the Board notes that one 
physician commented that the veteran's psychiatric disorder 
can exacerbate the veteran's chronic obstructive pulmonary 
disease.  This was characterized as the veteran becoming 
anxious when he is short of breath, when his oxygen is 
depleted (the veteran uses an oxygen canister to assist his 
respiration), or when he expends additional energy.  Clearly, 
however, it is the underlying respiratory impairment that is 
the primary cause of the disability, since that is the reason 
the veteran becomes short of breath, expends additional 
energy, and relies on oxygen canisters to assist his 
breathing.  Moreover, in a brief narrative, the apparent 
purpose of which was to support the veteran's application for 
aid and attendance benefits, the physician did not cite to 
any impairment caused by the veteran's service-connected 
disabilities but, instead, simply pointed out some of the 
conveniences that the additional financial benefit would 
provide.  Although these additional conveniences were 
considered therapeutic, that is not a particularly pertinent 
consideration in connection with the Board's determination as 
to whether the veteran's service-connected disabilities 
produce such impairment as to require the aid and attendance 
of another person.  

Although the Board recognizes and acknowledges the honorable 
service the veteran provided this country during World War 
II, and that his current circumstances have rendered him 
unable to care for his daily personal needs without 
assistance from others, the record does not show that this is 
the result of impairment arising from his service-connected 
psychiatric disorder and/or defective hearing.  Rather, this 
level of impairment has been attributed to the veteran's non-
service-connected disabilities.  Compensation is payable for 
service-connected disability.  In view of this, the appeal 
must be denied.  


ORDER

Entitlement to special monthly compensation, based upon a 
need for regular aid and attendance or being housebound, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

